Citation Nr: 1610278	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to disability and indemnity compensation under 38 U.S.C.A. § 1318 (West 2014).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from December 1972 to December 1976.  He died in March 2010.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and a December 2010 rating decision of VA's St. Paul Pension Management Center.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) during a September 2015 Travel Board hearing; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

More development is needed before the Board can make a fully informed decision in this case.  The Appellant contends that the disabilities that caused or contributed to the Veteran's death-namely, tumor lysis syndrome, non-Hodgkin's lymphoma, hypercalcemia, and left inguinal node biopsy-were the result of exposure to herbicides on the exterior of planes returning from the Republic of Vietnam, to jet fuels and cleaning solvents, and to radiation while the Veteran was stationed at George Air Force Base (AFB) during his active service as an aerospace ground equipment repairman and airplane electrician.  The Appellant also contends that the chronic inflammation caused by the Veteran's service-connected back disability predisposed the Veteran to developing the disabilities that caused or contributed to his death. 

On remand, VA should develop the Appellant's assertion that the Veteran was exposed to herbicides in a location other than the RVN and Korean Demilitarized Zone (DMZ), including requesting a review of the Department of Defense's inventory of herbicide operations and, if necessary, requesting a search by the United States Army Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct development according to the VA manual M21-1 regarding exposure to herbicides outside of the RVN and the Korean DMZ.  If possible, the development should include requesting verification from the JSRRC as to whether herbicides or any other toxic chemicals were stored in or transported through George Air Force Base between December 1972 and December 1976; requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged; requesting a search by the United States Army Joint Services Records Research Center (JSRRC) guidelines for verification of exposure to herbicides; and any other development necessary to verify any exposure to chemicals/fuel/solvents other than Agent Orange during the Veteran's active service, including service while stationed at George AFB.  

2.  Make arrangements to develop the Appellant's contention that the Veteran was exposed to radiation during his active air service, including verifying any exposure to radiation and, if possible, requesting opinions from the Directors of Compensation and Pension and Public Health and Environmental Hazards and Director of Radiation and Physical Exposures.

3.  Then, if any exposure to herbicides, other chemicals/fuels/solvents, or radiation is verified, obtain opinions from an appropriate VA examiner or examiners regarding (a) whether it is at least as likely as not (i.e., 50 percent or greater probability) that any of the disabilities listed on the Veteran's March 2010 death certificate are etiologically related to the in-service exposure and (b) whether any of the disabilities listed on the Veteran's March 2010 death certificate were proximately due to or chronically aggravated beyond the natural progression by the Veteran's service-connected back disability.  

In providing the opinion, the examiner should review the Veteran's claims file, including written statements from the Appellant, the Appellant's testimony during the September 2015 hearing, and abstracts and descriptions of scientific research submitted by the Appellant.  

A complete rationale should be given for any opinion provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




